 



EXHIBIT 10.1

FOURTH AMENDMENT
TO LOAN AGREEMENT

     THIS FOURTH AMENDMENT to LOAN AGREEMENT is entered into as of the 17th day
of January, 2003, by and between AESP, INC. (formerly known as Advanced
Electronic Support Products, Inc.), a Florida corporation (the “Borrower”) and
COMMERCEBANK, N.A. (the “Bank”).

RECITALS:

      A.   Borrower and Bank entered into that certain loan agreement (the “Loan
Agreement”) dated September 23, 1999 under the terms of which Bank agreed to
lend Borrower $3,500,000.   B.   Borrower and Bank executed and delivered that
certain First Amendment to Loan Agreement (the First Amendment”) dated
September 2, 2000 between them. In connection with the First Amendment, Borrower
executed and delivered to Bank that certain Renewal Promissory Note dated
September 2, 2000 (the “Renewal Note”) in the original principal amount of
$3,500,000.   C.   Borrower and Bank executed and delivered that certain Second
Amendment to Loan Agreement (the Second Amendment”) dated March 16, 2001 between
them. In connection with the Second Amendment, Borrower executed and delivered
to Bank that certain Renewal Promissory Note dated March 16, 2001 (the “Second
Renewal Note”) in the original principal amount of $4,000,000.   D.   Borrower
and Bank executed and delivered that certain Third Amendment to Loan Agreement
(the Third Amendment”) dated September 21, 2001 between them. In connection with
the Third Amendment, Borrower executed and delivered to Bank that certain
Renewal Promissory Note dated September 21, 2001 (the “Third Renewal Note”) in
the original principal amount of $4,000,000.   E.   Borrower and Bank executed
and delivered that certain Extension Letter Agreement (the “Letter Agreement”)
dated September 18, 2002 between them, which, among other things, extended the
term of the Line of Credit until January 23, 2003 and reduced the Maximum Line
of Credit Amount to $1,900,000.   F.   Borrower and Bank desire to amend certain
terms of the Loan Agreement, as amended, pursuant to the terms hereof to among
other things extend the term of the Line of Credit.

     NOW, THEREFORE, in consideration of the agreements set forth herein and
other good and valuable consideration, the parties hereto hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



     Section 1. Definitions. All capitalized terms used herein shall have the
same meanings as used in Section 1 of the Loan Agreement, unless otherwise
defined in this Fourth Amendment.

     Section 2. Amendments to Loan Agreement. The Loan Agreement is hereby
amended in the following respects:



       (a) Financial Information. The second sentence of Section 4.1 of the Loan
Agreement shall be amended and restated as follows: “Additionally, the Borrower
shall deliver to the Lender, within one hundred twenty (120) days of its fiscal
year end, its yearly 10-Ks, and within forty five (45) days after the end of
each calendar quarter, its quarterly 10-Qs.”



       (b) Periodic Borrowing Base Reports. Section 4.2 of the Loan Agreement
shall be amended and restated as follows: “Within ten (10) days of the end of
each month (or more frequently if required by the Lender), a report listing
Receivables and all Eligible Receivables of the Borrower as of the last Business
Day of such month (the “Accounts Receivable Report”) which shall include the
amount and age of each Receivable, the name and mailing address of each
Receivable Debtor and such other information as the Lender may require in order
to verify the Eligible Receivables, all in reasonable detail and in form
acceptable to the Lender in its absolute discretion, and if requested by the
Lender, in its absolute discretion, a report listing all Inventory and all
Eligible Inventory of the Borrower as of the last Business Day of such month,
the cost thereof, and such other information as the Lender may require relating
thereto, all in form acceptable to the Lender (the “Inventory Report”).” Said
reports and information shall be certified by Borrower’s C.F.O.



       (c) Financial Covenants. Sub-sections 5.14 (a) and (b) of the Loan
Agreement shall be amended and restated as follows:



       "(a) Debt to Tangible Net Worth. As of the end of each quarter, the
Borrower shall have a debt to Tangible Net Worth ratio of not more than 3:1.
Such ratio shall be tested quarterly based on the Borrower’s financial
statements.



       (b) Tangible Net Worth. Borrower shall at all times maintain a Tangible
Net Worth of not less than $3,750,000.”



       (d) Limitations on Advances. Section 2.2(b) of the Loan Agreement shall
be amended and restated as follows:

     "(b) Limitations on Advances. The outstanding balance of the Line of Credit
may increase and decrease from time to time, and Advances thereunder may be
repaid and reborrowed, but the total of Advances outstanding at any one time
under the Line of Credit shall never exceed the lesser of:



       (i) The Maximum Line of Credit Amount; and

2



--------------------------------------------------------------------------------



 





       (ii) The “Borrowing Base,” which shall be the aggregate of the following:



       (1) Fifty percent (50%) of Eligible Domestic Inventory; provided,
however, that this portion of the Borrowing Base, after the application of such
limitation, shall not exceed Six Hundred Thousand Dollars ($600,000.00), and
provided that no advances are made against inventory in transit, work in
progress or raw materials;



       (2) Ninety Percent (90%) of Eligible Insured Domestic Accounts
Receivable, not exceeding 90 days from date of invoice;



       (3) Seventy Five Percent (75%) of Domestic Eligible Accounts Receivable,
not exceeding 90 days from date of invoice;



       (4) Ninety Percent (90%) of Eligible Insured Foreign Accounts Receivable,
not exceeding 90 days from date of invoice; and



       (5) Fifty Percent (50%) of Eligible Foreign Accounts Receivable, not
exceeding 90 days from date of invoice.

Notwithstanding the definition of Borrowing Base above, the portion of the
Borrowing Base under items (b)(ii)(3) and (5) above with respect to uninsured
Receivables shall not exceed Five Hundred Thousand Dollars ($500,000.00) (after
the application of the stated percentage limitation).

     In the event that the outstanding Advances exceed the lesser of (i) the
Maximum Line of Credit Amount, or (ii) the Borrowing Base, then the Borrower
shall within ten (10) calendar days cure such deficiency by either pledging
additional collateral to Lender or paying down the Line of Credit in an amount
at least equal to such deficiency.

     Accounts receivable from affiliates or related parties are ineligible for
financing. Ineligibles for financing are accounts receivable from third parties
originated by any other foreign affiliate. Financing of insured accounts
receivable is limited to the policy amount. Any Receivables from one Receivable
Debtor to the extent it is in excess of twenty percent (20%) of all Receivables
shall be discounted one hundred percent (100%) on the portion that exceeds
twenty percent (20%) of all Receivables. Existing cash collateral shall remain
in place.”

     (e)  Prepayments Permanently Reducing Principal: The following shall be
added to the Loan Agreement as a new Section 2.9:

3



--------------------------------------------------------------------------------



 



     "Section 2.9 Prepayments Permanently Reducing Principal. Lender shall be
entitled to receive thirty percent (30%) of the net proceeds from any funds
received via the raising of capital by Borrower, including without limitation,
issuance of securities, including without limitation, stocks and bonds, and any
secured or unsecured debt. Said funds shall be used to permanently reduce the
Maximum Line of Credit Amount. The maximum cap on inventory will decrease
proportionately in an amount equal to the percentage decrease in the Maximum
Line of Credit Amount.”

     (f)  Other Conforming Changes: Article 1 of the Loan Agreement is amended
as follows:



       (i) Definition of Line of Credit Note. The definition of Line of Credit
Note shall be amended and restated to read as follows:



       "Line of Credit Note” shall mean that certain fourth renewal promissory
note, dated January 17, 2003, of Borrower to Lender in the aggregate principal
amount of One Million Nine Hundred Thousand Dollars ($1,900,000) which fourth
renewal promissory note amended, renewed and updated that certain third renewal
promissory note, dated September 21, 2001, of Borrower to Lender in the
aggregate principal amount of Four Million Dollars ($4,000,000) which third
renewal promissory note amended, renewed and updated that certain second renewal
promissory note, dated as of March 16, 2001, of Borrower to Lender in the
aggregate principal amount of Four Million Dollars ($4,000,000) which second
renewal promissory note amended, renewed and replaced that certain renewal
promissory note, dated as of September 2, 2000, of Borrower to Lender in the
aggregate principal amount of Three Million Five Hundred Thousand Dollars
($3,500,000), and that certain promissory note, dated September 23, 1999, of
Borrower to Lender in the aggregate principal amount of Three Million Five
Hundred Thousand Dollars ($3,500,000).



       (ii) Definition of Line of Credit Maturity Date. The definition of Line
of Credit Maturity Date shall be amended and restated to read as follows:



       “Line of Credit Maturity Date” shall mean July 22, 2003 or such earlier
date as payment of the Line of Credit shall be due and payable in full, whether
by mandatory prepayment, acceleration or otherwise.

4



--------------------------------------------------------------------------------



 





       (iii) Definition of Loan Documents. The definition of the term “Loan
Documents” in the Loan Agreement shall include this Fourth Amendment, the Letter
Agreement, the Third Amendment, the Second Amendment, the First Amendment, the
Line of Credit Note, the Security Agreement, the Commitment Letter and all other
documents executed and delivered by the parties which evidence, secure or
otherwise relate to the transaction contemplated by this Fourth Amendment.



       (iv) Definition of Maximum Line of Credit Amount. The definition of
Maximum Line of Credit Amount shall be amended and restated to read as follows:
“Maximum Line of Credit Amount” shall mean One Million Nine Hundred Thousand
Dollars ($1,900,000) or such greater amount as the Lender may consent to in
writing from time to time.

     Section 3. No Event of Default. Borrower hereby certifies to Bank that
(a) it has kept, observed, performed and fulfilled each and every covenant,
provision and condition of the Loan Agreement and the other Loan Documents on
its part to be performed, (b) that all representations and warranties of the
Borrower made in the Loan Agreement are true and correct as of the date hereof
except for those representations and warranties which are made as of a
particular date, which such representations and warranties are true and correct
as of such date, and (c) that no Event of Default or event which, with the
passage of time or the giving of notice or both, would constitute an Event of
Default has occurred and is continuing under the Loan Agreement, both before and
after giving effect to the amendment contemplated hereby, except any Event of
Default that has previously occurred and which has been specifically waived in
writing by the Bank, and except for the Event of Default caused by Borrower’s
failure to comply, as of December 31, 2002, with the Tangible Net Worth and Debt
to Tangible Net Worth ratios as stated under Sub-sections 5.14 (a) and (b) of
the Loan Agreement, as amended.

     Section 4. Loan Agreement Confirmed. The Loan Agreement, as amended hereby,
is reaffirmed and restated herein by Borrower and Bank, and said Loan Agreement
is hereby incorporated herein by reference as fully as if set forth in its
entirety in this Fourth Amendment.

     Section 5. Conditions Precedent to Bank’s Obligations. Banks obligations
under this Fourth Amendment shall be subject to the satisfaction of each of the
following conditions precedent:

     (a)  Borrower shall have executed and deliver this Fourth Amendment, the
Fourth Renewal Note and all other documents requested by Bank and all Loan
Documents shall be in full force and effect.

     (b)  Bank shall have received (i) a certificate of the secretary of
Borrower certifying that attached thereto are true and correct copies of (A) the
bylaws of Borrower, as amended through the date of such certification and
(B) resolutions duly adopted by Borrower’ s board of directors authorizing the
execution, delivery and performance of the Loan Documents to which Borrower is a
party, which resolutions have not been altered or amended in any respect and
remain in full force and effect, (ii) the names of each of the officers of
Borrower authorized to execute and deliver the Loan Documents; (iii) a
certificate of the applicable State authority,

5



--------------------------------------------------------------------------------



 



dated as of a recent date, as to the good standing of Borrower; and (iv) a
certificate of the Florida Department of State, dated as of a recent date,
certifying that attached are true and correct copies of the articles of
incorporation of the Borrower filed with such agency.

     (c)  Borrower shall cause to be delivered to Bank such other documents,
certificates or affidavits as may be reasonably requested by Bank in connection
with consummating the transaction evidenced by this Fourth Amendment.

     (d)  An opinion of counsel from counsel to Borrower in a form reasonably
satisfactory to Lender.

     Section 6. Miscellaneous.

     (a)  Invalidity. In the event that any one or more of the provisions
contained in this Fourth Amendment shall, for any reason, be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Fourth Amendment.

     (b)  Counterparts. This Fourth Amendment may be executed in several
counterparts, and it shall not be necessary that the signatures of all parties
hereto be contained on any one counterpart hereof; each counterpart shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

     (c)  Reference. From and after the effective date hereof, all references to
the Loan Agreement shall be deemed to be references to the Loan Agreement as
amended by this Fourth Amendment.

     (d)  GOVERNING LAW. THIS FOURTH AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF FLORIDA WITHOUT GIVING
EFFECT TO ITS CONFLICT OF LAW PRINCIPLES.

     (e)  Governing Document. In the event of a conflict between the terms and
conditions of this Fourth Amendment and the Commitment Letter, the terms and
conditions of this Fourth Amendment shall control in all respects.

SIGNATURE PAGE TO FOLLOW

     IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Loan Agreement to be duly executed and delivered by their respective
representatives thereunto duly authorized as of the date first above written.

6



--------------------------------------------------------------------------------



 

          Borrower:             AESP, INC.         By: /s/ Slav Stein    

--------------------------------------------------------------------------------

    Name: Slav Stein
Its: President             Bank:
        COMMERCEBANK, N.A.
        By: /s/ David F. Sauers    

--------------------------------------------------------------------------------

    Name: David F. Sauers
Its: Senior Vice President

7